Exhibit 10.27

MeadWestvaco Corporation

Compensation Program for Non-Employee Directors

Effective April 26, 2010, the compensation program for non-employee directors of
MeadWestvaco Corporation has been modified and the form and amount of
compensation consist of the following components:

 

  (1) Following the annual meeting of shareholders, all non-employee directors
are awarded MeadWestvaco stock units valued at $85,000 which track the
performance of MeadWestvaco common stock. The stock units are distributed to
directors on termination of Board membership in shares of MeadWestvaco common
stock.

 

  (2) Following the annual meeting of shareholders, all non-employee directors
receive an annual cash retainer of $65,000. In addition, non-employee directors
also receive an annual cash retainer based on their service as follows:

 

  a. Members of the Audit Committee (other than the Chair) receive an annual
cash retainer of $10,000.

 

  b. The Chair of the Audit Committee receives an annual cash retainer of
$20,000.

 

  c. The Chair of the Compensation and Organization Development Committee
receives an annual cash retainer of $15,000.

 

  d. The Chair of each other standing Committee of the Board of Directors
receives an annual cash retainer of $10,000.

 

  e. The lead director receives an annual cash retainer of $25,000.

Annual cash retainers are payable in a lump sum. Non-employee directors may
elect to defer all or a portion of their annual cash retainer.